NOTE: This order is n0nprecedential.
United States Court of AppeaIs
  for the FederaI Circuit
TIANRUI GROUP COMPANY LIMITED and
TIANRUI GROUP FOUNDRY COMPANY LIMITED,
Appellants,
and
STANDARD CAR TRUCK COMPANY, INC. and
BARBER TIANRUI RAILWAY SUPPLY, LLC,
Appellants,
V.
INTERNATIONAL TRADE COMMISSION,
Appellee,
and
AMSTED INDUSTRIES INCORPORATED,
Intervenor.
2010-1395
On appeal from the Ur1ited States Internati0na1Trade
C0mmissi0n in InveStigati0n N0. 337-TA-655.
ON MOTION

TIANRU1 GRoUP co v. 1Tc 2
0 R D E R
Upon consideration of An1sted InduSt1‘ies
Incorporated’s unopposed motion for leave to intervene,
IT ls ORDERED THAT:
The motion for leave to intervene is granted The re-
vised off1cial caption is reflected aboVe.
FOR THE COURT
   /s/ Jan.Horba1__v
Date J an Horba1y
C1erk
cc: Steven H. Hoeft, Esq.
Tom M. Schaumberg, Esq.
C1int A. Gerdine, Esq.
Gregory J. V0g1er, Esq. F|L£g
U.S. COURT 0F APPEALS FOR
519 THE FEDERAL C|RCUlT
JUl.» 09 2010
1ANHoRBALv
amax